Opinion of the Court
FeRGüson, Judge:
The accused was convicted by general court-martial, convened in the Federal Republic of Germany, of the offense of robbery of two German nationals. He was sentenced to a bad-conduct discharge, total forfeitures, confinement at hard labor for six months, and reduction. Intermediate appellate authorities affirmed *94the findings and sentence without change.1 We granted review to determine the validity of the accused’s conviction in light of the Supreme Court’s decision in O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89 S Ct 1683 (1969).
Authority for trial by court-martial in the Federal Republic of Germany is contained in the NATO Status of Forces Agreement.
In United States v Keaton, 19 USCMA 64, 41 CMR 64, we held that all offenses coming within the purview of the Uniform Code of Military Justice committed in a foreign country were triable by court-martial in that country. See also United States v Easter, 19 USCMA 68, 41 CMR 68; United States v Stevenson, 19 USCMA 69, 41 CMR 69. For the reasons stated in those opinions, equally applicable, here, the constitutional limitations on court-martial jurisdiction referred to in O’Callahan v Parker, supra, do not deprive a court-martial of jurisdiction when trial is held in a foreign country.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.
Judge DARDEN concurs in the result.

 The officer exercising general court-martial jurisdiction over the accused directed that he serve his confinement in the 3320th Retraining Group, Lowry Air Force Base, Colorado.